 


109 HR 72 IH: To define marriage for all legal purposes in the District of Columbia to consist of the union of one man and one woman.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 72 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To define marriage for all legal purposes in the District of Columbia to consist of the union of one man and one woman. 
 
 
1.Marriage in the District of ColumbiaIn the District of Columbia, for all legal purposes, marriage means the union of one man and one woman.  
 
